Exhibit 21 SUBSIDIARIES The following is a list of the significant and other active and inactive subsidiaries of the Company as of September 23, 2010: Significant Subsidiaries Jurisdiction of Incorporation Telecommunications Transmission Segment Comtech EF Data Corp. Delaware Mobile Data Communications Segment Comtech Mobile Datacom Corporation Delaware Other Active Subsidiaries Telecommunications Transmission Segment Comtech Systems, Inc. Delaware Memotec Inc. (a subsidiary of Comtech EF Data Corp.) New Brunswick, Canada Comtech EF Data Pte. Ltd. Singapore Beijing Comtech EF Data Equipment Repair Service, Co., Ltd. (a subsidiary of Comtech EF Data Corp.) China Mobile Data Communications Segment Comtech AeroAstro, Inc. Delaware RF Microwave Amplifiers Segment Comtech PST Corp. New York Comtech Xicom Technology, Inc. California Xicom Technology Europe, Ltd. (a subsidiary of Comtech Xicom Technology, Inc.) United Kingdom Inactive Subsidiaries ARMER Communications Engineering Services, Inc. Delaware Comtech Antenna Systems, Inc. Delaware Comtech Communications Corp. Delaware Comtech Comstream, Inc. Delaware Comtech CPI Electron Devices Corp. Delaware Comtech CPI Microwave Corp. Delaware Comtech Systems International, Inc. Delaware Comtech Tolt Technologies, Inc. Delaware Tiernan Radyne Comstream, Inc. Delaware
